UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6098


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BILLY RAY CRAWFORD, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:05-cr-00470-TLW-1)


Submitted: March 23, 2021                                         Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy Ray Crawford, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Billy Ray Crawford, Jr., appeals from the district court’s order denying his motion

for reduction of sentence under 18 U.S.C. § 3582(c)(1)(B) and § 404(b) of the First Step

Act of 2018 (FSA 2018), Pub. L. No. 115-391, 132 Stat. 5194, 5222. Crawford challenges

the sufficiency of the district court’s explanation for denying his motion.

       The district court stated it considered the presentence report, the sentence reduction

report prepared for the case, the statutory range, the range under the U.S. Sentencing

Guidelines Manual, the 18 U.S.C. § 3553(a) factors, and the post-sentencing mitigation

evidence. The court then declined to exercise its discretion to reduce Crawford’s sentence,

citing five individualized reasons relative to his offense conduct and criminal history.

We conclude that the district court did not abuse its discretion in denying Crawford’s

motion, see United States v. Jackson, 952 F.3d 492, 497, 502 (4th Cir. 2020) (reviewing

decision on FSA 2018 sentence reduction motion for abuse of discretion), and thus affirm

the denial order, United States v. Crawford, No. 4:05-cr-00470-TLW-1 (D.S.C. Jan 8,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2